Citation Nr: 0110184	
Decision Date: 04/06/01    Archive Date: 04/11/01

DOCKET NO.  99-14 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for a bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for arthritis of the 
left foot secondary to the service-connected gunshot would of 
the left foot. 

5.  Entitlement to service connection for arthritis of the 
dorsal region secondary to the service-connected shell 
fragment wound scar of the upper dorsal region.

6.  Entitlement to service connection for arthritis of the 
left side secondary to the service-connected shell fragment 
wound.

7.  Entitlement to service connection for a mouth injury with 
teeth loss. 

8.  Entitlement to an increased rating for residuals of a 
gunshot wound of the left foot, currently rated as 10 percent 
disabling.

9.  Entitlement to an increased (compensable) rating for 
shell fragment scars of the upper dorsal region.

10.  Entitlement to an increased rating for arthritis of the 
left shoulder, currently rated as 10 percent disabling. 

11.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from September 1943 to October 
1945 and from April 1947 to March 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO). 

A rating action in April 1998 denied service connection for 
post traumatic stress disorder (PTSD).  It granted 
entitlement to special monthly pension by reason of being 
housebound.  It also denied service connection for a mouth 
injury with teeth loss.

This decision is confined to the issue of service connection 
for arthritis of the left foot secondary to the service-
connected gunshot would of the left foot.  The remaining 
issues on appeal will be discussed in the Remand portion of 
this decision


FINDINGS OF FACT

1.  Service connection is in effect for the residuals of the 
gunshot wound to the left foot.

2.  The traumatic arthritis of the left foot is causally 
related to the service connected residuals of a gunshot wound 
to the left foot.


CONCLUSION OF LAW

Traumatic arthritis of the left foot is proximately due to 
the service-connected residuals of the gunshot wound to the 
left foot.  38 C.F.R. § 3.310 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability, which is 
proximately due to, or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000).

The have not been furnished by the appropriate service 
department and were apparently destroyed in the fire at the 
National Personnel Record Center in July 1973.  Service 
connection is in effect for residuals of a gunshot wound to 
the left foot, currently evaluated as 10 percent disabling.

A VA examination was conducted in November 1996.  X-rays 
showed arthritis of the left foot. The examiner diagnosed old 
shrapnel wound with traumatic arthritis of the left foot.  

In view of the VA examiner's diagnosis, the Board finds that 
the traumatic arthritis of the left foot was caused by the 
service connect gunshot wound to the left foot.  Thus service 
connection is warranted.


ORDER

Entitlement to service connection for traumatic arthritis of 
the left foot secondary to the service-connected gunshot 
would of the left foot is granted subject to the law and 
regulations governing the payment of monetary benefits.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

The record reflects that the representative did not furnish a 
VA form 646.  A VA Form 21-3101, dated in February 1991, 
discloses that the service medical records were destroyed in 
the fire at the National Personnel Record Center in July 
1973. The provisions of 38 U.S.C.A. § 1154 (West 1991) are 
applicable in this case because the veteran was involved in 
combat.

The veteran was awarded the Combat Infantry Badge and he 
received the Purple Heart for his gun shot wounds.  
Concerning the claim for PTSD, his combat stressors are 
deemed verified.  The record shows that the veteran was 
evaluated by a VA psychologist.  The Board is of the opinion 
that an examination by a psychiatrist is warranted.  The VA 
February 1998 VA examination report discloses a history of 
exposure to machine gun fire during service.  A bilateral 
sensorineural hearing loss and tinnitus were diagnosed.  The 
diagnoses included by history an old midline fracture with 
loss of the upper front teeth. 

With regard to the claims for increased ratings for arthritis 
of the left shoulder and the residuals of a gunshot wound of 
the left foot, the United States Court of Veterans Appeals 
for Veterans Claims (Court), in DeLuca v. Brown, 8 Vet. App. 
202 (1995), discussed the applicability of 38 C.F.R. §§ 4.40 
and 4.45 to the examinations of joints rated on limitation of 
motion.  The Court determined that 38 C.F.R. § 4.40 
specifically refers to disability due to lack of normal 
"endurance," provides for a rating to be based on functional 
loss due to pain, and states that a part which becomes 
painful in use must be regarded as seriously disabling.  

On the VA joint examination in February 1998, there were no 
findings with regard to functional loss of the left shoulder. 

With regard to Aid and Attendance, the Board notes that on 
the February 1998 examination, the examiner reported the 
veteran had a clumsy gait and he used a cane or walker in the 
house.  He reported the capacity of the veteran to protect 
himself from the hazards and dangers of daily living was 
moderate to moderately severe impairment.  The veteran 
claimed that he needed help getting out of the bathtub and 
that recently he had been hospitalized at a VA facility for a 
blackout spell or seizure.

In view of the foregoing, this case is remanded to the RO for 
the following development:

1.  The RO should furnish the veteran 
appropriate release of information forms 
in order to obtain copies of all VA 
private medical and dental records 
pertaining to treatment for the 
disabilities in issue which have not been 
previously submitted.  The veteran should 
be asked to identify the date and 
location of his 1998 hospitalization for 
his seizure.

2.  The RO should obtain medical records 
from the VA facility in Shreveport 
covering the period from November 1997 to 
the present.

3.  A VA examination should be performed 
by a psychiatrist in order to determine 
the nature and severity of any 
psychiatric illness, to include PTSD.  
The claims folder and a copy of this 
Remand must to be made available to the 
examiners in conjunction with the 
examination.  All indicated tests are to 
be conducted. The RO is to inform the 
examiner that the veteran's combat 
stressors are verified.  

4.  A VA examination should be conducted 
by a medical specialist (M.D.) in ear 
disorders to determine the nature and 
etiology of the hearing loss and 
tinnitus.  In addition to an audiological 
examination, any other tests deemed 
necessary should be accomplished.  The 
claims folder is to be made available to 
the examiner in conjunction with the 
examination.  It is requested that the 
physician obtain a detailed inservice and 
postservice history of noise exposure.  
The examiner should be informed that the 
veteran was engaged in combat and his 
history is deemed credible.  

Following the examination and in 
conjunction with a review of the claims 
folder it is requested that the examiner 
render an opinion as to whether it is as 
likely as not that the hearing loss and 
tinnitus are related to the veteran's 
military service, to include inservice 
acoustic trauma. A complete rationale for 
any opinion expressed should be included 
in the examination report.

5.  The veteran should be afforded a VA 
examination by an orthopedist in order to 
determine the severity of the arthritis 
of the left shoulder, the residuals of 
the gunshot wound to the left foot with 
traumatic arthritis and scars in the 
upper dorsal region.  The claims folder 
must be made available to the examiner to 
review in conjunction with the 
examination.  All tests deemed necessary 
should be conducted.

It is requested that the examiner conduct 
range of motion testing and include what 
is considered in degrees to be the normal 
range of motion of the involved joints.  
Additionally, the orthopedist should be 
requested to determine whether the left 
shoulder and foot exhibit weakened 
movement, excess fatigability, or 
incoordination and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis.  The examiner 
should also be asked to express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when used repeatedly 
over a period of time.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.

6.  The RO should arrange for an Aid and 
Attendance examination for pension 
purposes.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination.  After 
the examiner has determined the extent of 
the veteran's current disabilities, he 
should express an opinion as to whether 
the veteran is currently in need of the 
aid and attendance of another person.

7.  A VA examination should be conducted 
by an oral surgeon to determine the 
nature and severity of the reported 
injury to the mouth and teeth.  The 
claims folder and a copy of this Remand 
are to be furnished to the examiner in 
conjunction with the examination.  All 
indicated special studies deemed 
necessary should be should be 
accomplished.  The examiner should be 
informed that the veteran was involved in 
combat and his history as a lay person is 
deemed credible.  Following the 
examination it is requested that the 
examiner identify any residual disability 
resulting from the trauma to the mouth 
and teeth, to include the teeth numbers.  

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

9.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
38 U.S.C.A. §  1154.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
.
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

 




